DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 09/01/21, with respect to the rejections of the claims under Double Patenting have been fully considered and are persuasive.  Applicant has submitted a proper Terminal Disclaimer in response to the rejections. Therefore, the rejections have been withdrawn.  See also page 9 of Applicant’s Remarks. 

Applicant’s arguments, filed 09/01/21, with respect to the rejections of claims 1-5 and 10-14 under 35 U.S.C. 103 as being unpatentable over Van Den Berg et al. (US 5,302,347) in view of Koebler et al. (US 5,023,187) have been fully considered and are persuasive.  Applicant has amended claim 1 to include the rack features of canceled claim 6 and then argued that the combination of features of amended claim 1 are not taught by the prior art.  See claim 1 and pages 9-10 of Applicant’s Remarks. The Examiner agrees, therefore the rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-9 and 11-18 are allowed.  The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to include the limitations of canceled claim 6 which was rejected only under Double Patenting.  Claim 1 now recites a heat treatment device comprising a container, a base, a heater, a liquid outlet, a liquid inlet, a controller and a thermocouple; wherein the heater is located above the base and below the container; the container is configured for placing a heating the heat treatment device further comprises at least one slide rack, two ends of the slide rack are hung on two lateral sides facing toward each other of the container, so as to provide a gap between a bottom end of a slide assembly in the slide rack and a bottom of the container; the slide rack is provided with a plurality of integrated V-shape insertion slots which are upright or inclined, and a spring piece is fixed inside each of the V-shape insertion slots; the plurality of V-shape insertion slots are arranged in one column closely, and the slide rack comprises one or more columns of the V-shape insertion slots; an outline of an upper end of the slide assembly assembled by a slide and a cover plate matches with the V-shape insertion slot on the rack, so that the slide assembly is adapted to be inserted in the V-shape insertion slot on the slide rack, and a plurality of slide assemblies are arranged closely; the spring piece and the V-shape insertion slot of the slide rack form an integrated connection structure, or are configured as independent separation; when the independent separation is adopted, the spring piece is fixed inside the V-shape insertion slot by embedding or adhesion; when the slide assembly is inserted in the V-shape insertion slot, a surface of the cover plate presses the spring piece, and the spring piece is configured to clamp the slide and the cover plate. The Examiner submits the combination of features now recited in amended claim 1 that includes the features of the heat treatment container and the additional features of the rack highlighted above is not taught or suggested by the prior art.  The Examiner considers Van Den Berg (US 5,302,347) to be the closest prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/			/JILL A WARDEN/Examiner, Art Unit 1798                             Supervisory Patent Examiner, Art Unit 1798                                                September 10, 2021